         Case 4:15-cr-00200-KGB Document 174 Filed 08/28/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF

v.                                  Case No. 4:15-cr-00200-02 KGB

DARIUS ANTONIO GOODMAN                                                             DEFENDANT

                                              ORDER

       Before the Court is defendant Darius Antonio Goodman’s motion for compassionate

release (Dkt. No. 162). The government responded (Dkt. No. 165). Mr. Goodman submitted

additional information for consideration and filed a reply (Dkt. Nos. 166, 168, 169). The

government filed a brief regarding the Court’s jurisdiction to hear this matter (Dkt. No. 172).

       Mr. Goodman recently submitted an additional supplement in which he states that he has

received his medical records from the Bureau of Prisons (“BOP”), asks if the Court has received a

copy of the records, and offers to provide the Court with a copy (Dkt. No. 173). In its response,

the government asserts that Mr. Goodman’s medical records do not indicate that his current health

conditions are not being adequately addressed with medication or other treatment, but it did not

provide Mr. Goodman’s medical records to the Court (Dkt. No. 165, at 16). The government did,

however, state that it could provide the records if the Court deems them necessary for its

determination in this matter (Dkt. No. 165, at 16). The Court finds that a review of the records

may be helpful to understanding Mr. Goodman’s request for compassionate release, and, because

the government is in the best position to provide Mr. Goodman’s BOP medical records to the Court

under seal, it is ordered to do so within fourteen days of receiving this order.
 Case 4:15-cr-00200-KGB Document 174 Filed 08/28/20 Page 2 of 2



It is so ordered this 28th day of August, 2020.



                                      ___________________________________
                                      Kristine G. Baker
                                      United States District Judge
